Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
                                             Status of the Application
2.  Claims 1 and 10 are pending under examination. Claims 2-9 and 11-20 were canceled. The Applicant’s arguments and the amendment were fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to informalities has been withdrawn in view of the amendment.
4.  With reference to the rejection of claims 1 and 10 under 35 USC 103 as being unpatentable over Wang in view of Cheng and Lorraine, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. As discussed in the rejection Wang teach a method for detecting African swine virus P72 gene comprising primers (SEQ ID NO: 1, 2, and 3) for isothermal amplification of African swine virus P72 gene in an isothermal reaction comprising dry powder reagent consisting of recombinase, single strand binding protein, DNA polymerase and a reconstitution buffer comprising magnesium acetate. As discussed in the rejection Wang et al. did not specifically teach the concentrations of the isothermal amplification reagent and a buffers comprising PEG and MgAc and magnetic steel bead. Cheng teach an isothermal amplification reagent in dry form with the concentrations of the regent components as claimed and PEG comprising buffer; Lorraine et al. teach use of magnetic steel bead in amplification reactions. With reference to the Applicant’s arguments on individual references found unpersuasive because the rejection is based on a combination of references and as noted in MPEP 2145 one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further with reference to Lorraine reference, the Applicant’s arguments drawn to the newly incorporated limitations (1 copy/ul), the arguments were found unpersuasive because Lorraine teach said limitation (1 copy/ul) as opposed to the Applicant’s arguments on detection of 100 copies/ul because Lorraine et al teach detection of 1copy/ul without mixing step or no incubation time (page 5, paragraphs 1-2). For all the above, the rejection has been maintained rewritten to address the amendment.
                                                          Informalities
5.   The following informalities are noted:
      (i) claim 1 recites ‘swine fever VP72 gene’. It would have been ‘swine fever virus P72 gene’.
      (ii)  Claim 1 recites ‘single binding protein’. It would have been ‘single strand binding protein’. 
      (iii) claim 1 recites ‘SC-recA/BS-recA’. Expanding the terms at least once for the first time that they appear in the claims is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites ‘(SC-recA/BS-recA)’. The metes and bounds of the claim are unclear and indefinite because it is not clear if the limitations in the parenthesis are required for the claimed step or not, that is, it is not clear whether the recombinase protein is limited by the limitations enclosed in the parenthesis or whether that is simply an example. 
B. Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  performing isothermal amplification by contacting the amplification reagents with the sample comprising said swine fever virus P72 gene.  The claim 1, method steps recite providing amplification components to amplify the swine fever virus P72 gene and to detect 1 copy/ul of P72 gene in the sample. The metes and bounds of the claim are unclear because it is not clear whether the claim requires performing amplification with said reagent components and the sample comprising said gene or not.
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106521027A) published in 2017 (English translation, page 1-13) in view of CN107828913A1 (English translation, page 1-14) and Lorraine et al. (Mol. Cell. Probes., Vol. 30(2), p. 1-13, 2016).
Wang et al. teach a method of isothermal amplification (recombinase polymerase amplification) of African swine fever VP72 gene in a sample comprising: providing an isothermal amplification reagent comprising a dry powder (lyophilized) reagent consisting of single binding protein, recombinase protein, a DNA polymerase, reconstitution buffer comprising magnesium acetate (MgAc) and primers and probe (blocked or extension interruption primer) for amplification of African swine fever VP72 gene wherein the primers consists of sequences of SEQ ID NO: 1 and 2 and SEQ ID NO: 3 (blocked or extension interruption primer) (claims 7-10 and paragraphs in section 1.1 to 1.5, paragraphs under embodiment 3 indicating reagents and primers for amplification of African swine fever VP72 gene, wherein the primer sequences as claimed having 100% homology with the primers and D-loop probe (blocked or extension interruption primer) as disclosed in the Wang et al. document (see the following sequence alignment).
For SEQ ID NO: 1
BDZ37848
ID   BDZ37848 standard; DNA; 32 BP.
AC   BDZ37848;
DT   27-JUL-2017  (first entry)
DE   ASFV DNA specific forward PCR primer(ASFV-RPA-F,SEQ ID 1.
KW   P72 gene; PCR; microorganism detection; primer; ss.
OS   African swine fever virus.
CC PN   CN106521027-A.
CC PD   22-MAR-2017.
CC PF   03-NOV-2016; 2016CN-10958832.
PR   03-NOV-2016; 2016CN-10958832.
CC PA   (CAGS ) INSPECTION & QUARANTINE TECHNOLOGY CENT.
CC PA   (BEIJ-) BEIJING SEAGULL BIOVENTURES & TECHNOLOGI.
CC PI   Wang J,  Liu L,  Sun X,  Ma F,  Yan H,  Zhang J;
DR   WPI; 2017-21054U/36. 
SQ   Sequence 32 BP; 12 A; 4 C; 12 G; 4 T; 0 U; 0 Other;  Query Match 100.0%;  Score 32;  DB 55;  Length 32; Best Local Similarity   100.0%;Matches 32;Conservative 0;  Mismatches 0;  Indels0;Gaps 0;

Qy          1 GCCGAAGGGAATGGATACTGAGGGAATAGCAA 32
              ||||||||||||||||||||||||||||||||
Db          1 GCCGAAGGGAATGGATACTGAGGGAATAGCAA 32

SEQ ID No: 2
SQ   Sequence 32 BP; 12 A; 11 C; 4 G; 5 T; 0 U; 0 Other;
  Query Match 100.0%;  Score 32;  DB 55;  Length 32; Best Local Similarity   100.0%; Matches   32;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCCGAGAACTCTCACAATATCCAAACAGCAG 32
              ||||||||||||||||||||||||||||||||
Db          1 TCCCGAGAACTCTCACAATATCCAAACAGCAG 32

For SEQ ID NO: 3
SQ   Sequence 45 BP; 12 A; 8 C; 13 G; 12 T; 0 U; 0 Other;  Query Match 100.0%;  Score 45;  DB 55;  Length 45; Best Local Similarity   100.0%; Matches   45;  Conservative 0; Mismatches    0; Indels 0;  Gaps  0;

Qy          1 GAACATTACGTCTTATGTCCAGATACGTGGCCGTGATAGGAGTGA 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 GAACATTACGTCTTATGTCCAGATACGTGGCCGTGATAGGAGTGA 45

         However, Wang et al. did not teach some the reagent components and concentrations in said dry powder and a buffer comprising PEG and magnetic steel bead.
      Cheng et al. teach a recombinase polymerase amplification reagent dry powder components consisting of 1 mmol/L dNTP, 90ng/ul SSB protein, 120 ng/ul recA recombinase (SC-recA/BS-recA), 30 ng/ul Rad51, 30 ng/ul Bsu DNA polymerase, 100ng/ul creating kinase, 100mmol/L Tricine 20% PEG, 5 mmol/L dithiothreitol and Exo exonuclease and a buffer A comprising 20% PEG, buffer B comprising 280mM MgAc (page 3 paragraphs under the subheading invention content, and example 2 indicating the reagent components and concentrations) Cheng et al. teach that the method provides quick, efficient and high sensitive amplification of the low copy number target nucleic acid and produce an increased amplification yield (page 4-5, paragraphs under subtitle ‘beneficial effects).
         Lorraine et al. teach a point-of-care recombinase polymerase amplification assay wherein Lorraine et al. uses a point of care device comprising a magnetic stirrer and a magnetic steel bead added to the reaction mixture, for mixing the reaction contents with the nucleic acid in a sample (page 2, paragraph 2 and paragraph 1 on page 3 under subheading ‘introduction) wherein Lorraine et al. teach that the adding steel bead and magnetic stirrer improved the detection of the target nucleic acid (page 5, paragraph 3, page 7, paragraph 1 starting with ‘in conclusion…’), wherein Lorraine et al. teach that the method detects 1 copy/ul without a mixing or shaking step, which do not require any incubation time and detection is instantaneous (page 5, paragraphs 1-2).
     It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Wang et al. with the amplification reagent components and concentrations as taught by Cheng et al. and Lorraine et al. to improve the sensitivity of detection of the target nucleic acid. The ordinary person skilled in the art before the effective filling date of the invention would have motivated to combine the method of Wang et al. with the method of Cheng et al. and Lorraine et al. and have a reasonable expectation of success that the combination
would improve the sensitivity of the method because all the references teach isothermal amplification and wherein Cheng et al. explicitly taught that the method provides quick, efficient and high sensitive amplification of the low copy number target nucleic acid and Lorraine et al. explicitly taught that adding steel bead without a mixing step detects  target nucleic acid  comprising 1 copy/ul (page 5, paragraph 1-2) and such a modification of method to include the isothermal amplification components and concentrations with magnetic steel bead to detect the target nucleic acid is considered obvious over the cited prior art. 
                                                        Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637